Citation Nr: 0842170	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  08-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic 
sinusitis.

2.  Entitlement to service connection for discoid lupus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel





INTRODUCTION

The veteran served honorably on active duty from October 1976 
to January 1985.  She also served from January 1985 to March 
1986, under honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
sinusitis, and denied service connection for lupus.  The 
veteran appealed both the initial rating for sinusitis and 
the service connection denial.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2008, the veteran's representative notified the 
Board that in lieu of the scheduled Central Office hearing, 
the veteran wished to appear before the Board at a Travel 
Board or videoconference hearing at the RO in St. Petersburg, 
Florida. Accordingly, the case is REMANDED for the following 
action:

The RO should make the necessary arrangements 
to schedule the veteran for a Board hearing 
at the RO.  The veteran should be notified of 
her option to have a videoconference hearing 
in lieu of an in-person Travel Board hearing

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





